Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the “Amendment”) is entered into as of
February 6, 2009 (the “Effective Date”), between Lonnie Smith (“Executive”) and
Intuitive Surgical, Inc., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, on February 28, 1997, Executive and the Company entered into an
Employment Agreement (the “Agreement”) which sets forth the terms of Executive’s
employment with the Company and provides for severance benefits upon the
occurrence of certain terminations of Executive’s employment; and

WHEREAS, the parties wish to amend the Agreement to (1) provide that Executive
shall no longer be entitled to receive severance benefits pursuant to the
Agreement, and shall only be entitled to receive severance benefits pursuant to
the Intuitive Surgical, Inc. Severance Plan, which was adopted effective as of
December 1, 2008 (the “Severance Plan”), and (2) reflect recent changes under
Section 409A of the Internal Revenue Code of 1986, as amended, pursuant to the
terms and conditions set forth below.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereby agree as follows effective as of the
Effective Date. Except as otherwise defined herein, capitalized terms shall have
the meanings assigned to them in the Agreement.

1. Severance Benefits. Executive and the Company agree that Executive shall not
be entitled to receive the severance benefits described in Section 4(d) of the
Agreement in the event that either the Company terminates Executive’s employment
without Cause or Executive terminates his employment for Good Reason (as
described in Section 5(a) of the Agreement), regardless of whether such
termination occurs before or after an acquisition of the Company. Executive and
the Company agree that Executive shall only be entitled to receive severance
benefits under the Severance Plan (provided that Executive is eligible to
receive such benefits as a result of his termination of employment under the
terms and conditions of the Severance Plan).

2. Expense Reimbursement. To the extent that any reimbursements provided to
Executive pursuant to the Agreement are deemed to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code, such
amounts shall be paid or reimbursed to Executive promptly, but in no event later
than December 31 of the year following the year in which the expense is
incurred. The amount of any such payments eligible for reimbursement in one year
shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and Executive’s right to such payments
or reimbursement shall not be subject to liquidation or exchange for any other
benefit.

3. Other Terms and Conditions. Except as set forth herein, all other terms and
conditions of the Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

EXECUTIVE /s/ Lonnie Smith Lonnie Smith INTUITIVE SURGICAL, INC. By:   /s/ D.
Keith Grossman   COMPENSATION COMMITTEE CHAIRMAN Its:    

 

2